Citation Nr: 0307660	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gastrectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board remanded this case in 
April 2001, and the case has since been returned to the 
Board.


REMAND

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In its April 2001 remand, the RO requested that the veteran 
be afforded a VA gastrointestinal examination to determine 
the nature and severity of his gastrointestinal disability 
and the effect of this disability on his ability to work.  In 
making this request, the Board noted that the October 1999 VA 
gastrointestinal examination report was inadequate for the 
purpose of rating the veteran's disability in accordance with 
the pertinent criteria.  

On remand, however, the veteran was never afforded a new VA 
examination.  Rather, the claims file was reviewed by a VA 
doctor, who, in an August 2001 memorandum, discussed only 
evidence that is now at least three years old and noted that 
the veteran's disability "may have an adverse affect on his 
employability, in that it may compound his other serious 
comorbidities."  This opinion falls well short of the 
development requested by the Board, particularly as it is not 
based on current examination findings and provides no precise 
indication of the degree of the limitation of employability 
resulting from the veteran's disorder.  

In view of the substantial noncompliance with the Board's 
prior development instructions, this case is again REMANDED 
to the RO for the following action:

1.  The RO must afford the veteran a VA 
gastrointestinal examination to determine 
the nature and extent of his current 
residuals of a gastrectomy.  The examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
Particular attention should be addressed 
to evidence of nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, weight 
loss, malnutrition, and anemia, if 
indicated on examination.  Additionally, 
the examiner must provide an opinion as 
to whether the veteran's service-
connected gastrointestinal disorder, in 
and of itself, renders him unable to 
secure or follow a substantially gainful 
occupation.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for residuals of a 
gastrectomy and TDIU.  If the 
determination of either of these claims 
remains unfavorable to the veteran, he 
should be furnished with a Supplemental 
Statement of the Case that includes the 
provisions of 38 C.F.R. § 3.159 (2002) 
and allowed a reasonable period of time 
in which to respond before the case is 
returned to the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the outcome warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


